                                                                                         I     L        E
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                               AUG - 8 2019
                                       Richmond Division
                                                                                   ®-ERK, U5. UlSTRICT COURT
                                                                                   •      RICHMOND. VA
LESTER ROBINSON,

       Plaintiff,

V.                                                                    Civil Action No. 3:18CV814


DAVID HACKWORTH, et aL,

       Defendants.


                                  MEMORANDUM OPINION


       By Memorandum Order entered on December 13, 2018, the Court conditionally docketed

Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the Court informed

as to his current address if he was relocated or released. By Memorandum Order entered on May

6, 2019, the Court directed Plaintiff to file a particularized complaint. On May 24, 2019, the

United States Postal Service returned the May 6, 2019 Memorandum Order to the Court marked,

"RETURN TO SENDER" and "NO LONGER AT THIS ADDRESS."

       On May 8, 2019, the Court received a letter from Plaintiffindicating that his mail should

be forwarded to, "12912 Day Break, Newport News, VA 23602." Robinson v. Cox, No.

3:19CV217 (E.D. Va., filed May 8, 2019). Plaintiff failed to identify any of his many pending

actions in the letter and, thus, the Clerk docketed the letter in only one of his pending actions. It

is Plaintiffs responsibility to keep track of his current actions and Plaintiffshould have notified

the Court of which actions his address change should be applied to in order to properly update his

address. Nevertheless, by Memorandum Order entered on July 1, 2019, the Court provided

Plaintiff one further opportunityto file a particularized complaintwithin fourteen (14) days of the
